DETAILED ACTION
In response to communication filed on 7/29/2021.
Claims 1-17 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: determining at least one hybrid automatic repeat request (HARQ) acknowledgement multiplexing indicator depending upon whether the HARQ acknowledgement for a first traffic type and a second traffic type can be multiplexed or not and transmitting at least one downlink assignment indicating the determined HARQ acknowledgement multiplexing indicator and indicating at least one physical uplink control channel resource in at least one sub-slot, as specified in independent claims 1,8 and 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosseini et al. (US Patent 10,951,363) discloses a determination to whether to configure a UE to include individual HARQ feedback from a base station or to include bundled HARQ feedback from the base station [column 18 lines 29-37].
Kwon et al. (US Patent 11,013,063) discloses decoding multiplexed HARQ-ACK information received from a UE that is based upon predetermined thresholds [refer Claim 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412